Title: To James Madison from William Lee, 14 December 1806
From: Lee, William
To: Madison, James






Sir,
American Consulate Bordeaux Dec 14. 1806.

The following is an extract by translation of a letter recd. this day from a respectable man in Hamburg, and communicated to me by a friendHamburg 29 Novr. 1806."It is asserted here but I do not know with how much truth, that one great cause of the French Emperors having issued this famous decree was his having recd. information that on the 5th inst. there was concluded at London a Treaty between the U S of America and Great Britain, supposed to involve some of the principles for which this great man is contending.  If this be true the American Commerce will as I at first suggested to you suffer from french Cruisers and we shall be without any neutrals whatever""Our City with Bremen & Lubeck pay together thirty millions contributions"
"Prussia is to pay one hundred Millions"
"Brunswick eight and an half Millions"
"Hesse fifteen Millions"
"The French found a hidden Treasure in Hesse of about forty five Millions  What Saxony is to pay has not yet transpired"
"All British Goods, even to houshold furniture of Individuals is confiscated"
"Mr Parish’s Country house (which lays on the Danish Territory) and his house in Town have been seized
"The Queen of Prussia has arrived at St Petersburg"

I again enclose the Decree being anxious it should get to hand.  With great respect I am Sir Your obdt. Servant
Wm. Lee

